Citation Nr: 0633681	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  05-05 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and V.R.




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to September 
1949, and from October 1950 to March 1951.  He died in 
December 2003, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The immediate cause of the veteran's death in December 
2003 was identified on his death certificate as 
cardiorespiratory arrest, due to or as a consequence of acute 
respiratory failure and advanced chronic obstructive 
pulmonary disease (COPD)/chronic respiratory failure.  The 
death certificate also noted arteriosclerotic heart disease - 
coronary artery bypass graft (ASHD-CABG), defibrillator 
pacemaker implant, as a significant condition contributing to 
death but not resulting in the underlying cause.

2.  Competent medical evidence indicates that the veteran's 
service-connected depressive neurosis with anxiety materially 
contributed to the veteran's death in that it significantly 
hampered his ability to obtain and receive medical treatment.



CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1110, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the 
appellant's claim for service connection for the veteran's 
cause of death.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2006).  This is so because the Board 
is taking action favorable to the appellant by granting the 
issue at hand.  As such, this decision poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

The appellant is the veteran's widow.  She is seeking service 
connection for the cause of the veteran's death in order to 
establish entitlement to Dependency and Indemnity 
Compensation (DIC).  At the time of his death, the veteran 
was service-connected for residuals of depressive neurosis 
with anxiety, rated as 70 percent disabling since March 1982.

In claims involving entitlement to service connection for the 
cause of a veteran's death and in situations in which service 
connection had not been established for the fatal disability 
prior to death, an initial area of inquiry is whether the 
veteran's fatal disorder had been incurred in or aggravated 
in service; that is, whether that fatal disorder should have 
been service-connected.  See 38 C.F.R. § 3.312.  The 
immediate cause of the veteran's death in December 2003 was 
identified on his death certificate as cardiorespiratory 
arrest, due to as a consequence of acute respiratory failure 
and advanced COPD/chronic respiratory failure.  The death 
certificate also listed ASHD-CABG, defibrillator pacemaker 
implant, as a significant condition contributing to death but 
not resulting in the underlying cause.

The competent medical evidence of record does not indicate 
that the veteran had either a heart or lung disorder during 
service, or for many years thereafter.  Moreover, the 
appellant does not claim that any of the disorders listed on 
the death certificate were incurred during service, and there 
is no indication from any of the more recent treatment 
records prior to the veteran's death that they were related 
to his active duty service.

The appellant contends that the true cause leading to her 
husband's death was his service-connected depressive neurosis 
with anxiety.  She claims this disorder materially 
contributed to the veteran's death in that it significantly 
hampered his ability to obtain and receive medical treatment, 
and as such, contributed to cause his death.  To this end, 
she has submitted multiple opinion letters from the veteran's 
private medical providers.  

An opinion letter, dated in December 2003, was received from 
R. Kerecman, M.D.  Dr. Kerecman opined that the veteran's 
death due to COPD/respiratory failure was hastened by his 
underlying anxiety-depression.  In support of his opinion, 
Dr. Kerecman noted that the veteran's disabling depressive 
state resulted in poor compliance with his pulmonary 
rehabilitation and his ability to comply with medications, 
exercises, and other life style modifications.

An opinion letter, dated in January 2004, was received from 
S. Lurie, M.D.  In his letter, Dr. Lurie noted that the 
veteran had been treated for depression and anxiety.  Dr. 
Lurie reported that the veteran's psychiatric disability was 
a prominent contributor to his difficulty keeping doctor's 
appointments and complying with treatment recommendations.  
Consequently, Dr. Lurie opined that the veteran's psychiatric 
disability contributed to his death.  
Opinion letters, dated in June 2004, and an addendum, dated 
in November 2004, were received from G. Rose, M.D.  The 
letter noted the veteran's history of undergoing cardiac 
coronary artery bypass grafting in 1998, and that the veteran 
was noncompliant with treatment during this time.  During an 
office visit in 2001, it was noted that the veteran had 
discontinued all of his medicines, which had been prescribed 
for management of his congestive heart failure despite 
progressive shortness of breath, and that this was ascribed 
to his underlying problems with depression and anxiety.  Dr. 
Rose then opined that the veteran's depression and anxiety 
contributed materially to his declining general medical 
condition.  Dr. Rose noted that the veteran had a severe 
ischemic cardiomyopathy, the management of which required 
careful follow-up and attention to a medical program, and 
that the veteran was unable to follow through with the 
program due to his psychiatric limitations.  In his addendum 
letter, Dr. Rose opined that the veteran had lost ground on 
continual occasions because of his inability to keep up with 
a complex medical program, and there is no doubt that his 
psychiatric disabilities affected clinical courses and 
ultimately hastened his death.

An opinion letter, dated in June 2004, was received from D. 
Howard, M.D.  Dr. Howard noted that he had treated the 
veteran from August 1998 to September 2003 for management of 
his COPD and other general medical conditions.  Dr. Howard 
noted that the veteran's treatment relationship was 
eventually terminated due to repeated incidents of 
noncompliance/nonadherence with therapy prescribed to the 
veteran, including one incident in which the veteran was 
discharge against medical advice which he had been 
hospitalized for treatment of a severe exacerbation of his 
chronic lung disease.  Based upon this background, Dr. Howard 
opined that the veteran's psychiatric problems "could have" 
contributed to his death by interfering with his ability to 
more appropriately and effective utilize the medical therapy 
available to him.  See Bloom v. West, 12 Vet. App. 185, 186-
87 (1999).

In contrast to the opinions of these private physicians, is 
the conclusion reached by a VA physician in a report dated in 
May 2004, and addendum dated in January 2005.  The reports 
from the VA physician include diagnoses of personality 
disorders, including explosive disorder and narcissistic 
personality disorder, as well as diagnoses of his service-
connected depressive neurosis with anxiety.  Based upon a 
review of the veteran's claims folder, the VA physician 
agreed that the veteran's psychiatric condition contributed 
to his demise.  However, the VA physician concluded that the 
primary psychiatric disorder that was most likely the cause 
of the veteran's noncompliance with recommended medical 
treatment was his nonservice-connected personality disorder, 
and not his service-connected depressive illness.  In this 
regard, personality disorders are not diseases or injuries 
within the meaning of the applicable legislation on VA 
compensation benefits, and service connection is prohibited 
for personality disorders.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127; Beno v. Principi, 3 Vet. App. 439 (1992).

Service connection for the cause of death may be warranted 
when the evidence establishes that a service-connected 
disability was a contributory cause of death.  38 C.F.R. 
§ 3.312(c).  Service-connected disease or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  

Based upon a review of the veteran's claims folder, the 
competent medical evidence indicates that the veteran's 
service-connected depressive neurosis with anxiety materially 
contributed to the veteran's death in that it significantly 
hampered his ability to obtain and receive medical treatment, 
and as such, materially contributed to cause his death.  
Although the VA physician opined that it was not the primary 
cause, the physician did not provide an opinion as to what if 
any role the veteran's psychiatric disorder did play in the 
veteran's death.  The veteran's private physicians' opinions 
are found to be more competent as to whether the veteran's 
service-connected psychiatric disorder materially or 
substantially contributed to his death.  With application of 
the benefit-of-the-doubt doctrine, the Board finds that such 
is the case.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, service connection for the 
cause of the veteran's death is warranted.  See 38 U.S.C.A. 
§§ 1310; 38 C.F.R. § 3.312.  


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


